Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-9 are under examination.
Claims 10-14 are withdrawn.
Claims 2 and 15 are cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of amendment filed 11/29/2021.


Claim Rejections - 35 USC § 103(maintained)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, and 9 stands rejected under 35 U.S.C. 103 as being unpatentable over Bartoli et al. US 2013/0043151 in view of Kunihiro et al. US 2014/0255630. 

Regarding claim 1, Bartoli discloses a method of deep-drawing a tray (2) from sheet material (3), the method comprising the steps of:
(i)    bringing the sheet material (3) between a female moulding tool (die 10 with cavity 13), which comprises a cavity (13) for forming a tray bottom outwardly (fig.4), and a male moulding tool (punch 9), which comprises a plunger plate for forming the tray bottom inwardly (punch 9 moves downward as a plate to push down on the sheet material for forming the tray bottom),
(ii)    clamping the sheet material (3) along the circumference of the female and male moulding tools and a rim of the sheet material by clamping means, to hold the sheet material during the deep-drawing step at a clamping interface (fig.2-3 shows the sheet material held or clamped in place prior to forming and this portion is held along the circumference or rim of the tray during the punch operation of the sheet material into the cavity portion 13 of female moulding tool 10; par 0042),
(iii)    deep-drawing the tray (2) by moving the plunger plate (9) with respect to the cavity (13) and pressing the plunger against the sheet material (3), such that the plunger plate presses against the sheet material only after the sheet material has been clamped in step ii) (clamping prior to forming shown in figs 2-3 before forming in figure 4-5), and
(iv)    wherein the female and male moulding tools are arranged so that a surface of the male tool is laterally distanced from the sheet material and forms a free space (side walls of the male tool are laterally distanced from the sides of the sheet material during forming as seen in figs 4-5), between the clamping interface, and male plunger plate, through an end of the plunger plate movement to allow free forming of unwrinkled side walls for the finished deep-drawn tray in the free space (male tool stops prior to pressing the bottom surface of the tray into the cavity 13 creating space on both the lateral sides and underneath the tray at the end of the plunger movement; par 0043). But fails to explicitly disclose that the sheet material is a fiber based sheet material.

    PNG
    media_image1.png
    307
    438
    media_image1.png
    Greyscale

However Kunihiro teaches a method of forming a deep drawn molded paper body interpreted as a fiber based sheet material with minimal wrinkling by laterally distancing a portion of the molding dies from the side surface of the corner surface portions of the paper body, specifically shown in figures 1-2 which enlarges the area that shows the distance between the molded body and the upper and lower dies at least at a portion of the surface through the end of the plunger plate movement and discloses a relief angle and clearance which is disclosed in par 0060 which states “ the outer circumferential surface continuing from the distal end of the punch 3 is tapered to provide relief so that the outer peripheral edge of the blank will not be ironed”

    PNG
    media_image2.png
    420
    693
    media_image2.png
    Greyscale

	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the thermoplastic sheet material of Bartoli with the paper board fiber material of Kunihiro which further teaches a tapered edge that provides a relief edge as shown in Kunihiro to reduce wrinkling of the paper board by not pressing at least a portion of the sheet material with any of the moulding dies, to create a visually smooth paperboard surface as a final product (par 0027) in order to have various material options for tray forming where plastic use may not be wanted as the final product material, but still maintaining the unwrinkled end product as taught by Bartoli using the thermoplastic material. 

Regarding claim 3, Bartoli in view of Kunihiro substantially teaches the method of claim 1 , wherein both the male and the female moulding tools (9,10) are distanced from the sheet material so as to leave free open spaces one both sides of the tray side wall being formed (fig.5; par 0043-0045).

    PNG
    media_image3.png
    452
    645
    media_image3.png
    Greyscale


Regarding claim 4, Bartoli in view of Kunihiro substantially teaches the method of claim 1, wherein the distance between the cavity bottom and the clamp interface is adjusted to correspond to a selected depth of the tray (the punch 9 and/or punch22 can be replaced to change the shape or depth of the tray 2 being formed (par 096-0100).
Regarding claim 9, Bartoli in view of Kunihiro substantially teaches the method of claim 1, wherein unscored and/or uncreased sheet material is formed into trays having unwrinkled side walls and rim flanges.
However Kunihiro teaches a method of forming a deep drawn molded paper body interpreted as a fiber based sheet material with minimal wrinkling by laterally distancing a portion of the molding dies from the side surface of the corner surface portions of the paper body, specifically shown in figures 1-2 which enlarges the area that shows the distance between the molded body and the upper and lower dies at least at a portion of the surface through the end of the plunger plate movement and discloses a relief angle and clearance which is disclosed in par 0060 which states “ the outer circumferential surface continuing from the distal end of the punch 3 is tapered to provide relief so that the outer peripheral edge of the blank will not be ironed”
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the thermoplastic sheet material of Bartoli with the paper board fiber material of Kunihiro which further teaches a tapered edge that provides a relief edge as shown in Kunihiro to reduce wrinkling of the paper board by not pressing at least a portion of the sheet material with any of the moulding dies, to create a visually smooth paperboard surface as a final product (par 0027) in order to have various material options for tray forming where plastic use may not be wanted as the final product material, but still maintaining the unwrinkled end product as taught by Bartoli using the thermoplastic material. 
Claim stand rejected under 35 U.S.C. 103 as being unpatentable over Bartoli et al. US 2013/0043151 in view of Kunihiro et al. US 2014/0255630 in further view of  Kermoian USPN 4,108,941.
	Regarding claim 5, Bartoli in view of Kunihiro substantially teaches the method of claim 4, but fails to explicitly teach wherein the vertical position of the cavity bottom is adjusted by means of at least one screw connecting the cavity bottom to a clamp on the underside of the tray rim flange.
	However Kermoian teaches wherein the vertical position of the cavity bottom (50) is adjusted by means of at least one screw (88) connecting the cavity bottom to a clamp on the underside of the tray rim flange cavity is adjusted by plate 86 and bolt 88 in order to connect the cavity bottom to a clamp on the underside of the tray rim flange (col.6 lines 64-col.7 line2; figure 3).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing of the instant invention to have modified the tray formed by deep drawing as taught by Van Handel with the adjustability and clamping with a screw in order to achieve a large range of tray sizes which makes the device more useful. 
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartoli et al. US 2013/0043151 in view of Kunihiro et al. US 2014/0255630 in view of  Kermoian USPN 4,108,941 in further view of Paeivi WO 2010018306.
	Regarding claim 6, Bartoli in view of Kunihiro in further view of Kermoian substantially teaches the method of claim 4, wherein the male moulding tool (25) has a plunger plate (38) for forming the tray bottom inwardly, but fails to explicitly teach spacer plates are inserted to adjust the vertical position of the plunger plate.	However Paeivi teaches detachable insert 710 interpreted as a spacer plate to adjust the vertical position of the plunger plate (figure 5) 
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing of the instant invention to have modified the tray formed by deep drawing as taught by Van Handel and modified by Kermoian with the spacer plates as taught by Paeivi, in order to allow for greater adjustability when creating a tray forming by deep drawing using male and female forming dies with the motivation that is would be obvious to adjust the depth of the tray of Van Handel with the spacers as taught by Paeivi.
	Regarding claim 7, Bartoli in view of Kunihiro in further view of Kermoian substantially teaches the method of claim 6, but fails to teach spacer plates, 
	However Paeivi teaches detachable insert 710 interpreted as a spacer plates are laterally distanced from the sheet material to leave free space inside of the tray side wall being formed to adjust the vertical position of the plunger plate (figure 5) 
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing of the instant invention to have modified the tray formed by deep drawing as taught by Van Handel and modified by Kermoian with the spacer plates as taught by Paeivi, in order to allow for greater adjustability when creating a tray forming by deep drawing using male and female forming dies with the motivation that is would be obvious to adjust the depth of the tray of Van Handel with the spacers as taught by Paeivi.
	Regarding claim 8, Bartoli in view of Kunihiro in view of Kermoian, in further view of Paeivi substantially teaches the method of claim 6 wherein the female moulding tool (26) has a cavity bottom plate (31), but fails to teach the vertical position of which is adjusted by means of spacer plates.
	However Paeivi further teaches detachable insert 720 interpreted as a spacer plate to adjust the vertical position of the plunger plate (figure 5; attached to the bottom base 71b of the cavity; claim 1) 
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing of the instant invention to have modified the tray formed by deep drawing as taught by Van Handel and modified by Kermoian with the spacer plates as taught by Paeivi, in order to allow for greater adjustability when creating a tray forming by deep drawing using male and female forming dies with the motivation that is would be obvious to adjust the depth of the tray of Van Handel with the spacers as taught by Paeivi.
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. Applicant argues that there is no reasonable expectation of success of forming containers by using fiber based materials over thermoformable plastic, and there is nothing to support modifying the material and that modifying the material would frustrate the purpose of Bartoli and change its principle of operation.
However this argument is unpersuasive because although thermoplastic is a preferred material it would not destroy or make inoperable the device and process itself as disclosed by Bartoli and in response to applicant's argument that it would change the principle operation, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Therefore Bartoli teaches making containers using pressing dies with free space using a deep draw, and Kunihiro teaches deep drawing a fiber based material to form a container, therefore it would have been obvious to change one material for another in the apparatus and process as taught by Bartoli, further the limitation of “a tray from fiber based sheet material” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731